                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

LAURAN M. CROWDER                                                              PLAINTIFF


       v.                          CIVIL NO. 2:18-CV-2211


NANCY A. BERRYHILL, Commissioner
Social Security Administration                                                 DEFENDANT


                                           ORDER

       On this 31st day of May 2019, comes on for consideration Plaintiff’s motion for

additional time to edit length of appeal brief, or in the alternative, motion to submit longer

brief. (Doc. 12).

       After review, Plaintiff’s motion is granted, and Plaintiff’s brief will be accepted by the

Court. Plaintiff’s counsel is cautioned to pay closer attention to the proper district of the Court

in which the case is filed. Also, in the future, Plaintiff’s counsel should be aware that filing a

brief that exceeds the page limitation without prior permission of the Court may result in the

brief being stricken.

       IT IS SO ORDERED.


                                                   /s/ Erin L. Wiedemann
                                                   HON. ERIN L. WIEDEMANN
                                                   UNITED STATES MAGISTRATE JUDGE
